DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed September 10, 2021 has been entered.  Claims 1-4, 6-7 remain pending in the application.  The applicant initiated interview on July 16, 2021 clarified and overcame the 112(b) rejections previously set forth in the Non-Final Office Action mailed June 11, 2021.  
Applicant amended Independent claim 1 to recite the features of dependent claim 5.  In the Non-Final Office Action dated June 11, 2021, the Office had indicated that dependent claim 5 included patentable subject matter regarding “the inner joint section formed in an S-shape when viewed from a front side, in the vehicle front-rear direction, of the inner joint section” which would be allowable if rewritten in independent form.  However, in an interview dated July 16, 2021, the Office raised awareness of prior art reference US8641131 to the applicant as a possible teaching to the dependent claim 5.  In this case, after an evaluation of prior art US8641131, this reference does teach “the inner joint section formed in an S-shape when viewed from a front side, in the vehicle front-rear direction, of the inner joint section” as discussed in ¶s 9-10 above.  Therefore, the application will be rejected with a non-final office action to give the applicant time to review the new prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (DE102004019750A1, hereinafter “Werner”) in view of Anderson (US6199894) and further in view of Honda et al. (US8641131, hereinafter “Honda”). 
Regarding claim 1
However, although Werner discloses the vehicle body structure, the description and figures given are difficult to discern with certainty of an inner joint section provided at a side of the rear floor side member so as to configure an inner side of the joint section, the inner joint section including at least three joining faces including an upper face provided at an upper portion, in a vehicle vertical direction, of the inner joint section and two faces positioned with orientations intersecting the upper face in a cross-section profile of the inner joint section sectioned along the vehicle vertical direction and the vehicle width direction, and an outer joint section provided at the side of the rear floor side member rear so as to configure an outer side of the joint section, the outer joint section abutted against and joined to the three joining faces of the inner joint section from an outer side of the inner joint section.  Also, Werner is silent to the inner joint section formed in an S-shape when viewed from a front side, in the vehicle front-rear direction, of the inner joint section.
In claim 1
However, Anderson is silent to the inner joint section formed in an S-shape when viewed from a front side, in the vehicle front-rear direction, of the inner joint section.
As to claim 1, Honda teaches the inner joint section (10; Figs. 1 and 7, Col. 6 lines 5-10) formed in an S-shape (32; Figs. 4B and 7, Col. 8 lines 3-14 and Col. 14 lines 32-64) when viewed from a front side, in the vehicle front-rear direction (shown in Fig. 1), of the inner joint section.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the vehicle body structure of Werner by adding the inner joint section as taught by Anderson and by forming the inner joint section in an S-shape by Honda.  Doing so, allows for a way to expand the flexibility and function of a vehicle (Anderson - Col. 1 lines 65-67, Col. 2 line 1), and to provide a frame structure with increased torsional rigidity of the vehicle body (Honda – Col. 1 lines 44-46).
Regarding claim 2, Werner in view of Anderson discloses the vehicle body structure of claim 1, further comprising: a rear floor side panel (26; Fig. 1, ¶ 23) that extends along the vehicle front-rear direction and the vehicle width direction at the vehicle width direction end portion of the vehicle rear section, wherein the outer joint section has a cross-section profile, when sectioned along the vehicle vertical direction and the vehicle width direction, that is an open cross-section profile that is open toward a lower side in the vehicle vertical direction, and the outer joint section forms a closed cross-section area (18a/18b/26; Fig. 1, ¶ 23) against the rear floor side panel (26).
Regarding claim 3
Regarding claim 4, Werner in view of Anderson discloses the vehicle body structure of claim 3, wherein the inner joint section further includes a lateral wall (42; Fig. 4A)  extending, in the vehicle width direction, from the first sidewall to the second sidewall.  
Regarding claim 6, Werner in view of Anderson discloses the vehicle body structure of claim 1, wherein the rear floor side member rear includes an inner rear floor side member rear configuring an inner side (Anderson, 104; Fig. 4A), in the vehicle width direction of the rear floor side member rear, and an outer rear floor side member rear configuring an outer side (Anderson, 112; Fig. 4A), in the vehicle width direction, of the rear floor side member rear.
Regarding claim 7, Werner in view of Anderson discloses the vehicle body structure of claim 1, wherein the rear floor side member rear has a cross-section profile sectioned along the vehicle vertical direction and the vehicle width direction that is a closed cross-section profile (Anderson where 34 mates to 24; Fig. 4A) of a tube-shaped member formed in a rectangular shape.

    PNG
    media_image1.png
    673
    1120
    media_image1.png
    Greyscale
Figure A (from Werner)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baccouche et al. (US8177292) teaches a vehicle structural bridge in a “Z” shape positioned within a B-Pillar.
Agrahari et al. (US7959197) teaches a bumper beam with “S” shape cross-sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                     /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612